Case 3:20-cv-00270-LAB-AHG Document 80 Filed 07/20/21 PageID.717 Page 1 of 6



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10
                             UNITED STATES DISTRICT COURT
 11
                          SOUTHERN DISTRICT OF CALIFORNIA
 12

 13

 14   ANGELIQUE SINGLETARY, an               CASE NO. 3:20-cv-0270-LAB-AHG
      individual, on behalf of herself and    Assigned to: Hon. Larry A. Burns
 15   on behalf of all persons similarly
 16   situated,                               ORDER:
 17                Plaintiffs,                (1) GRANTING PRELIMINARY
                                                  APPROVAL OF SETTLEMENT;
 18
      v.                                       (2) APPROVING CLASS NOTICE;
 19
                                              (3) APPOINTING SETTLEMENT
 20   G6 HOSPITALITY LLC, a Limited
                                                  ADMINISTRATOR; AND
      Liability Company; MOTEL 6
 21   OPERATING L.P., a Limited               (4) SCHEDULING FINAL
 22   Partnership; and Does 1 through 50,         APPROVAL HEARING
      Inclusive, et al.,
 23
                   Defendants.
 24

 25

 26

 27

 28

      CASE NO. 3:20-CV-0270-LAB-AHG                                   PROPOSED ORDER
Case 3:20-cv-00270-LAB-AHG Document 80 Filed 07/20/21 PageID.718 Page 2 of 6



  1                On June 14, 2021, a hearing was held on the motion of Plaintiffs
  2   Angelique Singletary and Iyana Blackwell (“Plaintiffs”) for preliminary approval of
  3   the parties’ proposed settlement (“Settlement”) with Defendants G6 Hospitality
  4   LLC and Motel 6 Operating L.P. LLC (“Defendants”), approval of the notice to be
  5   sent to the class about the settlement, and the setting of a date for the hearing on
  6   final approval of the settlement.
  7                The Court has read and considered the papers on the motion, the June
  8   25, 2021 Affidavit in Support of the Motion, the July 8, 2021 Response to the
  9   Court’s Order to Show Cause, the arguments of counsel, and the law. It ORDERS:
 10                IT IS ORDERED:
 11         1.     This Order incorporates the defined terms in the Class Action
 12   Settlement Agreement (the “Agreement”) (Declaration of Kyle Nordrehaug, Exh.
 13   #1). The Gross Settlement Amount to be paid by Defendants is One Million Three
 14   Hundred Ninety-Seven Thousand Five Hundred Seventy Dollars ($1,397,570).
 15         2.     Pursuant to the Class Action Fairness Act, 28 U.S.C. § 1711 et seq.
 16   (“CAFA”), the Defendants caused the mailing of the CAFA Notice to the Attorney
 17   General of the United States and the appropriate state official in each state in which
 18   a Class Member reportedly resides at the time of CAFA Notice according to
 19   Defendants’ records and as updated following a National Change of Address
 20   search. Accordingly, the Court finds that Defendants has discharged its obligations
 21   under CAFA to provide notice to the appropriate federal and state officials.
 22         3.     Pursuant to the Agreement and its subsequent amendments, the Class
 23   is defined as “all individuals who applied to work for either defendant G6
 24   Hospitality LLC and/or defendant Motel 6 Operating L.P. and submitted one of
 25   Defendants' background check forms that were allegedly defective because the
 26   form contained information for multiple states and for whom background checks
 27   were run by Defendants or on Defendants’ behalf in the United States during the
 28   Class Period. The Class specifically excludes individuals who applied to work for
                                               -1-
      CASE NO. 3:20-CV-0270-LAB-AHG                                        PROPOSED ORDER
Case 3:20-cv-00270-LAB-AHG Document 80 Filed 07/20/21 PageID.719 Page 3 of 6



  1   Defendants and underwent no background check in connection with their
  2   application or who underwent a wholly unrelated background check during the
  3   Class Period.” The Court finds for settlement purposes only that this Class satisfies
  4   the requirements of Fed. R. Civ. Proc. 23 in that: (a) the Class is ascertainable and
  5   so numerous that joinder of all members of the Class is impracticable; (b) common
  6   questions of law and fact predominate, and there is a well-defined community of
  7   interest amongst the members of the Class with respect to the subject matter of the
  8   litigation; (c) the claims of the named plaintiffs are typical of the claims of the
  9   members of the Class; (d) the Class Representatives will fairly and adequately
 10   protect the interests of the members of the Class; (e) a class action is superior to
 11   other available methods for the efficient adjudication of this controversy; and (f)
 12   counsel for the Class is qualified to act as counsel for Class.
 13         4.     The parties’ Agreement is granted preliminary approval as it meets the
 14   criteria for preliminary settlement approval. The Settlement falls within the range of
 15   possible approval as fair, adequate and reasonable, and appears to be the product of
 16   arm’s-length and informed negotiations and to treat all Class Members fairly.
 17   Continued litigation would have been expensive for both sides. The Parties
 18   acknowledge that litigating and trying this action may have resulted in delay of any
 19   recovery, involved significant risk as to liability and certification, and led to
 20   possible appeals. Class Counsel received the relevant information for the Class.
 21   Plaintiffs have adequately demonstrated that the agreement to settle did not occur
 22   until Class Counsel possessed sufficient information to evaluate the case and make
 23   an informed decision about settlement.
 24         5.     The Parties’ proposed notice plan is constitutionally sound because
 25   individual notices will be mailed to all Class Members whose identities are known
 26   to the parties, and such notice is the best notice practicable. The Parties’ proposed
 27   Notice of Pendency of Class Action Settlement and Hearing Date for Court
 28   Approval (“Class Notice”), attached to the Agreement as Exhibit A, sufficiently
                                                -2-
      CASE NO. 3:20-CV-0270-LAB-AHG                                        PROPOSED ORDER
Case 3:20-cv-00270-LAB-AHG Document 80 Filed 07/20/21 PageID.720 Page 4 of 6



  1   informs Class Members of the terms of the Settlement, their rights under the
  2   Settlement, their rights to object to the Settlement, their right to receive a
  3   Settlement Share or elect not to participate in the Settlement, and the processes for
  4   doing so, and the date and location of the final approval hearing, and therefore is
  5   approved.
  6         6.     Any Class Member who does not submit a valid request for exclusion
  7   will be deemed a Participating Class Member and will be entitled to receive a
  8   Settlement Share based upon the allocation formula in the Agreement.
  9         7.     Any Class Member who wishes to comment on or object to the
 10   Settlement, the attorneys’ fees and costs, and/or the proposed Class Representative
 11   Service Payments, or who elects not to participate in the Settlement, has until 45
 12   days after the mailing of the Class Notice to submit his or her written comment,
 13   objection, or request for exclusion in Settlement pursuant to the procedures set forth
 14   in the Class Notice. Class Counsel must file their application for the attorneys’ fees
 15   and costs no later than 14 days prior to the end of the objection period, and the
 16   application will be heard at the Final Approval Hearing.
 17         8.     KCC, LLC is appointed to act as the Settlement Administrator,
 18   pursuant to the terms set forth in the Settlement. Norman B. Blumenthal, Kyle R.
 19   Nordrehaug, and Aparajit Bhowmik of Blumenthal Nordrehaug Bhowmik De Blouw LLP,
 20   Eric B. Kingsley and Kelsey M. Szamet of Kingsley & Kingsley, APC, Emil Davtyan of
 21   Davtyan Professional Law Corporation, and Shani O. Zakay of Zakay Law Group are
 22   approved as Class Counsel and the Plaintiffs are approved as the representatives of
 23   the Class.
 24         9.     Defendant is directed to provide the Settlement Administrator with the
 25   Class Data for each Class Member as specified by the Agreement no later than
 26   fourteen (14) days after the date of entry of this order. Pursuant to the terms set
 27   forth in the Agreement, the Class Data, its contents and any files containing Class
 28
                                               -3-
      CASE NO. 3:20-CV-0270-LAB-AHG                                        PROPOSED ORDER
Case 3:20-cv-00270-LAB-AHG Document 80 Filed 07/20/21 PageID.721 Page 5 of 6



  1   Data shall remain confidential and will not be disclosed to anyone except as set
  2   forth in the Agreement.
  3           10.   The Class Notice attached as Exhibit A to the Agreement is approved.
  4   The Settlement Administrator is directed to mail the approved Class Notice by first-
  5   class mail to the Class Members at their last known address no later than 14 days
  6   after receipt of the Class Data. The Settlement Administrator will also email the
  7   Class Notice Packets to Class Member email addresses included with the Class
  8   Data.
  9           11.   A Final Approval Hearing will be held on October 18, 2021 at 11:30
 10   a.m. in Courtroom 14A, to determine whether the Settlement should be granted
 11   final approval as fair, reasonable, and adequate as to the Class Members. The Court
 12   will hear all evidence and argument necessary to evaluate the Settlement and will
 13   consider the request for approval of attorneys’ fees and costs and for approval of
 14   the Class Representative Service Payments. Class Members and their counsel may
 15   support or oppose the Settlement and the motion for an award of attorneys’ fees and
 16   costs and the Class Representative Service Payments, if they so desire, as set forth
 17   in the Class Notice.
 18           12.   Any Class Member may appear at the final approval hearing in person
 19   or by his or her own attorney and show cause why the Court should not approve the
 20   Settlement, or object to the motion for an award of attorneys’ fees and costs and the
 21   service award. For any written comments or objections to be considered at the
 22   hearing, the Class Member must submit the written objections to the Settlement
 23   Administrator in compliance with the instructions in the Class Notice and describe
 24   the nature of the Class Member’s comments, support or objection. Written
 25   comments or objections to the Settlement or to the attorneys’ fees and costs must be
 26   postmarked no later than 60 days after mailing of the Class Notice.
 27   ///
 28   ///
                                              -4-
      CASE NO. 3:20-CV-0270-LAB-AHG                                         PROPOSED ORDER
Case 3:20-cv-00270-LAB-AHG Document 80 Filed 07/20/21 PageID.722 Page 6 of 6



  1         13.     The Court reserves the right to continue the date of the final approval
  2   hearing without further notice to Class Members. The Court retains jurisdiction to
  3   consider all further applications arising out of or in connection with the Settlement.
  4

  5
      DATED: July 20, 2021                   _________________________________
                                             Hon. Larry Alan Burns
  6                                          United States District Judge
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               -5-
      CASE NO. 3:20-CV-0270-LAB-AHG                                         PROPOSED ORDER
